Citation Nr: 1034397	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include, posttraumatic stress disorder (PTSD), psychotic 
disorder, schizophrenia, and delusional disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied service connection for PTSD finding 
that the Veteran had not submitted new and material evidence to 
reopen the claim. 

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in August 2009.  A transcript of the 
hearing has been associated with the claim file.

In September 2009, the Board remanded the claim for further 
development.

As noted in the prior remand, the RO originally denied service 
connection for PTSD in May 1995.  The Veteran filed a notice of 
disagreement with the decision, but after receiving a statement 
of the case, he did not file a VA-Form 9 substantive appeal.  
Thus, the May 1995 rating decision is final.  See 38 C.F.R. 
§ 3.104.

Generally, a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  
However, if, at any time after VA issues a decision on a claim, 
VA receives or associates with the file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) f this 
section.  38 C.F.R. § 3.156(c).  Such records include, but are 
not limited to service records that are related to a claimed in-
service, event, injury, or disease, regardless of whether such 
records mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met.  38 C.F.R. 
§ 3.156(c).

In this case, the Veteran's service treatment records were added 
to the file in 2006.  These records existed at the time of the 
last final rating decision in May 1995, as the Veteran served 
during the Vietnam era.  However, the service treatment records 
were not in the claim file or listed as evidence considered at 
the time of the last final May 1995 rating decision, and they 
include relevant complaints of depression, worry, and nightmares.  
Therefore, rather than adjudicating this matter as a claim to 
reopen based on new and material evidence, the Board will 
reconsider the service connection claim for PTSD on the merits.

As the Veteran has other psychiatric diagnoses of record other 
than just PTSD and he, as a lay person, cannot be expected to be 
able to differentiate between the symptomatology associated with 
mental illness, the issue will be addressed as a psychiatric 
disorder to include PTSD, psychotic disorder, schizophrenia, and 
a delusional disorder.  See Clemmons v. Shinseki, 23 Vet. App. 1, 
4 (2009) (the scope of any mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric 
disorder, to include PTSD, psychotic disorder, schizophrenia, and 
delusional disorder.  The claim was previously remanded by the 
Board in September 2009 for additional development.  
Unfortunately, the claim must be remanded again prior to 
adjudication.  

As part of the September 2009 remand, the Board ordered that a VA 
examination be conducted to determine the Veteran's current 
psychiatric diagnoses and to provide an opinion as to the 
etiology of any identified psychiatric disorder.  A VA 
examination was conducted in March 2010.  The examiner noted that 
the Veteran had no diagnosis under Axis I, and noted a diagnoses 
of personality disorder, NOS, with paranoid features, under Axis 
II.  The examiner noted that the Veteran's symptoms were not 
severe enough to warrant an Axis I diagnosis such as 
schizophrenia.  The examiner further stated the appellant does 
not appear to have any current psychopathology that was caused or 
worsened by his military service.  Despite stating there was no 
Axis I diagnosis, the examiner completed an assessment of PTSD.  
In it, the examiner discussed the stressor, stated that the 
stressor may meet PTSD criteria, and stated that the "PTSD 
symptoms are not severe enough to require continuous 
medication," and "PTSD symptoms are not severe enough to 
interfere with occupational and social functioning."  The Board 
notes that while the examiner noted there was no Axis I 
diagnosis, he provided an assessment of PTSD which included a 
description of the severity of the PTSD symptoms.  Therefore, it 
is unclear from the examination report whether the Veteran has or 
has not been diagnosed with PTSD.  Upon remand, a clarification 
of the appellant's PTSD diagnosis must be obtained.

The Veteran submitted a VCAA notice response form in June 2006 
but there is no copy of the actual notice record reflected in the 
claims file.  This record should be reproduced and added to the 
file.  If this is not possible, then the Veteran should be 
provided with a notice letter that satisfies the criteria for 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and addresses the 
service connection claim for a psychiatric disorder, to include 
PTSD, psychotic disorder, schizophrenia, and delusional disorder.

Moreover, in July 2010, the Veteran forwarded to the Board 
additional evidence.  While some of the evidence was previously 
of record, some of the evidence included in the July 2010 
mailing, specifically, a lay statement from F.E. dated in July 
2010, was not of record at the time of the last supplemental 
statement of the case (SSOC) of May 2010.  A review of the 
records shows that there is no indication in the record that the 
Veteran waived initial consideration of this evidence by the AOJ.  
Therefore, an SSOC must be issued which takes into consideration 
the evidence submitted in July 2010.  See 38 C.F.R. §§ 19.31, 
19.37 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Reproduce a copy of the June 2006 VCAA 
letter that was reportedly provided to the 
Veteran.  If this is not possible, send 
the Veteran a new notice letter addressing 
the criteria necessary to substantiate a 
service connection claim for a psychiatric 
disorder, to include PTSD, psychotic 
disorder, schizophrenia, and delusional 
disorder, pursuant to the provisions of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should request a clarification 
from the examiner who conducted the VA 
examination of March 2010 as to the 
appellant's diagnosis of PTSD.  

The examiner should be asked to 
specifically state whether the appellant 
currently has or does not have PTSD or any 
other psychiatric disorder.  If the 
examiner states that the Veteran has PTSD, 
the examiner should specify the stressors 
which are the basis of the diagnosis.  

The examiner also should state whether it 
is at least as likely as not (i.e., 50-50 
probability) that the Veteran's PTSD or 
any other psychiatric disorder is causally 
related to or coincident with the 
Veteran's time in service.  

The examiner should expressly address the 
December 2007 report from Dr. Hassan 
Jabbour, VA psychiatric assessment in 
January 2007 of a diagnosis of psychosis, 
and the hospital treatment records from 
John Umstead in 1982 and 1994.

A complete rationale should be provided 
for any opinion rendered.  The claim file 
should be made available to the examiner.  

3.  After the above development has been 
completed, the RO should issue the Veteran 
a supplemental statement of the case 
(SSOC) which considers all the evidence of 
record, including the evidence submitted 
to the Board in July 2010.  The Veteran 
and his representative should be allowed 
sufficient time to respond.  If the 
benefit sought on appeal remains denied, 
the claim should be forwarded to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



